Citation Nr: 1524948	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a prostate disability to include urinary problems.

2.  Entitlement to service connection for a testicle disability.

3.  Entitlement to service connection for a sore muscle disability.

4.  Entitlement to service connection for unspecified joint pain.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Cleveland, Ohio, currently has jurisdiction over the Veteran's claim.  In June 2014, the Veteran was notified of a scheduled Board video conference hearing in July 2014 pursuant to his request for such a hearing.  However, he informed VA later in June 2014 that he wished to withdraw his hearing request.  

This matter was previously before the Board in October 2014 at which time the issues on appeal were remanded for further development.  There was been substantial compliance with the Board's October 2014 remand directives.  Stegall v West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A prostate disability, diagnosed as benign prostatic hypertrophy (BPH) and prostatitis, was not manifest during service and is not otherwise related to service.

2.  A testicular disability, diagnosed as epididymitis, was not manifest during service and is not otherwise related to service.

3.  A sore muscle disability is not currently manifest and did not manifest at any point during the appeal period.

4.  A disability manifested by joint pain, diagnosed as degenerative arthritis/osteoarthritis, was not manifest during service, within one year of separation from service, or is otherwise related to service.

CONCLUSIONS OF LAW

1.  A prostate disability, diagnosed as BPH and prostatitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  A testicular disability, diagnosed as epididymitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  A sore muscle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  Unspecified joint pain, diagnosed as degenerative arthritis, was not incurred in or aggravated by service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the appellant in February 2012 of the information and evidence needed to substantiate and complete a claim for service connection for the disabilities being claimed to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims including obtaining VA treatment records from 2002 to 2014 and requesting private treatment records and records from the Social Security Administration (SSA).  Unfortunately the Veteran's private treatment records and SSA records could not be obtained despite adequate attempts to obtain them.  See VA Memorandum of unavailability of SSA records dated in July 2013, and RO letter to Veteran dated in July 2013.  The Veteran was also afforded pertinent VA examinations and offered the opportunity to testify at a hearing before the Board which he initially requested, but later withdrew.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

II.  Pertinent Law and Regulations

The Veteran attributes his claimed disabilities to drinking contaminated drinking water while stationed at Camp Lejeune, North Carolina.  He said he did not find out about the contamination until 2010.  He alternatively attributes his claimed disabilities to inservice immunizations.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to Trichioroethylene (TCE), and Tetrachioroethylene or Perchioroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).

In this case, the Veteran's service records show that he was stationed at Camp Lejeune.  However, the disorders he claims are not specifically recognized by VA as residuals of contaminated water at Camp Lejeune.  Nonetheless, that does not preclude him from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Walker v. Shineki, 708 F. 3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities including arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

A.  Prostate and Testicle Disabilities

Pertinent Facts

Service treatment records are negative for genitourinary complaints or treatment and show a normal clinical evaluation of the G-U system at the Veteran's separation examination in December 1958.  His service immunization record is on file.

Postservice, in June 2002, the Veteran presented to a VA medical facility to establish primary care.  He had a noted history of and was diagnosed as having hypertrophy (benign) of the prostate.  His prostate exam at that time was normal.  

A January 2011 VA outpatient record shows that a call was placed to the Veteran per his provider regarding the results of a recent lab which showed elevated prostate specific antigen (PSA) which was new for the veteran.  This record also notes that a urology referral was in order with the Veteran's consent.  

A transrectal ultrasound and biopsy of the prostate was performed in March 2011 due to the Veteran's history of elevated PSA.  Results revealed chronic inflammation of the prostate.  Antibiotics were prescribed.  

The Veteran reported in December 2011 that he had a swollen left testicle.

A VA record in January 2012 contains a diagnosis of elevated PSA and epididymitis.

A follow up urology record in February 2012 shows that the Veteran had elevated PSA and complained of having left testicle pain for years.  VA records in July 2012 similarly contain his complaints of left testicle pain and note a history of scrotal swelling.  He reported that he had taken antibiotics in the past which had helped.  He was assessed as having epididymitis.

A VA nursing note in March 2013 shows that the Veteran was contacted and informed that recent bloodwork revealed slight elevation of his PSA.  He was advised that it could be an infection and he agreed to take antibiotics for one month.  

The Veteran was seen for a urology consult in April 2013 due to his high PSA reading.  His history shows that he had one benign past prostate biopsy in 2011.  It was noted that he was being treated at that time for urinary tract infection symptoms with antibiotic therapy for 30 days.  The impression was elevated PSA, prostatitis.

An August 2013 VA outpatient record shows that the Veteran arrived at the urology clinic for a follow up of elevated PSA.  He was given an impression of elevated PSA and chronic prostatitis, and was advised to follow up with his primary care provider.

In March 2014, the Veteran underwent an abdominal/pelvic computed tomography (CT) scan due to complaints of chronic bilateral inguinal/pelvic pain.   The impression was bilateral inguinal hernias, nonspecific prostate enlargement, moderate to severe degenerative changes at the pubic symphysis, benign appearing hepatic cyst, and colonic diverticulosis.

At a VA genitourinary examination in January 2015, the Veteran reported the onset of prostate problems at age 30.  He said he was diagnosed as having BPH in the mid-1960s and began having testicular pain within six months after his separation from service.  He said he was treated for testicular pain in the 1960s and again in 2012/2013 at which time he was given antibiotics.  After examining the Veteran and reviewing his medical history, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He reported that there was no medical record evidence of chronic progressive complaints from the time of separation in 1958 until BPH was documented in 2002 and testicle pain in 2012.  He said the veteran's complaints of testicular and/or pelvic region pain may be secondary to his prior epididymitis/prostatitis, the moderate to severe degenerative arthritic changes noted on x-ray of the pubic symphysis, the bilateral inguinal hernias, the hydrocele and/or spermatocele noted on ultrasound.  

Discussion

As a starting point, the evidence does not show, nor does the Veteran contend, that he was diagnosed as having a prostate disability or a testicular disability in service.  Rather, he reported at a VA examination in January 2015 that he was diagnosed as having BPH in the mid-1960s and began experiencing testicular pain approximately six months after service.  He also reported that he was treated by his primary care provider for testicular pain in the 1960s.  The first documentation of genitourinary conditions is in June 2002 for BPH and 2012 for prostatitis and epididymitis.  Based on these facts showing the onset of genitourinary complaints and diagnoses after service, service connection under 38 C.F.R. § 3.303(a) and (b) is not warranted.  

The appeal turns on the provisions of 38 C.F.R. § 3.303(d) regarding evidence of a nexus to service.  That is, whether the evidence establishes that the Veteran's postservice diagnoses of BPH, prostatitis and/or epididymitis are related to service.  As noted, the Veteran contends that these disabilities are the result of drinking contaminated water in service at Camp Lejeune or, alternatively, from inservice immunizations.

With respect to nexus evidence, there is the opinion of a VA examiner in January 2015 who, when asked whether the Veteran's BPH, enlarged left testicle with possible epididymitis, and/or pelvic region pain was at least as likely as not (50 percent or greater probability) manifested in or otherwise related to the veteran's period of service, including as a result of exposure to contaminants in water at Camp Lejeune, he answered in the negative.  That is, he opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there was no medical record evidence of chronic progressive complaints from the time of the Veteran's separation in 1958 until BPH was documented in 2002, and testicle pain in 2012.  He went on to state that the Veteran's complaints of testicular and/or pelvic region pain may be secondary to his prior epididymitis/prostatitis, the moderate to severe degenerative arthritic changes noted on x-ray of the pubic symphysis, the bilateral inguinal hernias, the hydrocele and/or spermatocele noted on ultrasound.  

As to the Veteran's statements that his BPH, prostatitis and epididymitis are due to service; namely, to contaminated water at Camp Lejeune or inservice immunizations, he is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Moreover, even if it were competent, the Board places more value on the medical opinion of the VA examiner in January 2015 than on the lay statements.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim of entitlement to service connection for a prostate disability diagnosed as BPH and prostatitis, and a testicular disability diagnosed as epididymitis.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Unspecified Joint Pain and Muscle Soreness

Pertinent Facts

The Veteran's service treatment records show that he was seen in February 1958 for a back injury diagnosed as spasm paravertebral musculature and mid thoracic down.  An X-ray was taken at that time and was negative for fracture on wet reading.  The records also show that he reported to sick call in April 1958 complaining of a sore neck and stiffness in the right sterno-clavicular mastoid muscle.  He was prescribed heat packs.  

In June 1958, the Veteran was seen for complaints of a sore left elbow.  He reported no pain at that time and was noted to have good range of motion and no tenderness.  

The Veteran's service immunization record is on file.

Results of the Veteran's December 1958 separation examination are unremarkable and show normal clinical evaluations of the upper and lower extremities and spine.

Postservice, in June 2002, the Veteran presented to a VA medical facility to establish primary care.  He complained at that time of neck pain and was diagnosed as having arthritis of various joints, to include the neck.

In July 2004, the Veteran underwent a complete bone scan which revealed results consistent with degenerative disease affecting the feet, knees, hips, shoulders and spine at L4-5.

A January 2011 VA orthopedic consult record shows that the Veteran presented for right knee and wrist pain following a fall in December 2010.  

A VA telehealth record in December 2013 contains the Veteran's report that he injured his left knee in November 2013 while moving furniture.  

Another VA record in December 2013 shows that the Veteran complained of knee pain and said he had a history of chronic degenerative joint disease.  He said he accidentally twisted the knee while carrying a heavy object.  He added that he went to urgent care and was prescribed diclofenac.  A December 2013 physical therapy record notes that the Veteran slipped while carrying a couch and the couch landed on his left knee.

VA outpatient records in 2013 and 2014 show that the Veteran was seen for pain reassessments and was a participant in a home telehealth program for weight management.

In January and February 2014, the Veteran was treated by VA for left knee pain.  These records note that he had previously been seen in February 2011 for right knee pain.  He was assessed as having osteoarthritis of the left knee.

A March 2014 VA administrative note relays the Veteran's report that he had been told he had severe disc collapse in his back

A VA orthopedic consult record in March 2014 notes that the Veteran had left knee pain that was probably related to his back.  

An April 2014 VA record shows that the Veteran underwent a left knee magnetic resonance imaging (MRI) status post fall.  The impression was low grade medial collateral ligament sprain, degenerative complex tear of the body and posterior horn, medial meniscus, severe medial compartment chondrosis, and moderate knee joint effusion.

The Veteran was diagnosed in May 2014 as having a MCL (medial collateral ligament) tear on the right.

A lumbar MRI performed in May 2014 revealed a central disc herniation at L5/S1 and a grade 1 anterior spondylolisthesis with a synovial cyst arising from the right facet joint mildly compressing the right side of the thecal sac. 

In August 2014, VA recommended that the Veteran undergo a pain panel.  

A VA outpatient record in September 2014 reflects diagnoses of left knee degenerative joint disease and MCL strain.

At a VA examination in January 2015, the Veteran reported pain "all over" with muscle soreness and joint pain.  He described the pain as "transitional" and said it moves from location to location.  He reported the onset of muscle and joint pain in service starting at his elbows and attributed it to either the vaccinations or the contaminated drinking water.  He also reported that the muscle and joint pain started 6 months after his service separation.  The examiner noted that the Veteran was seen in service in June 1958 for elbow pain at which time he had a normal exam.  His present complaints included pain in both shoulders, both wrists, both legs, back, and left ankle areas.  He reported receiving treatment in 1962 and said he had been treated by a non-VA provider in Missouri.

The examiner noted that the veteran's occupational history involved manual labor activities and that he worked at manufacturing plants.  He opined that the claimed conditions of muscle soreness and joint pain were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In terms of muscle soreness, he explained that there was no diagnosed muscle condition on which to opine.  He noted that current treatment records were silent regarding muscle soreness and that the veteran reported pain at the same locations as documented degenerative arthritis.  He further stated that muscle pain is not a VBA recognized diagnosis for disability, and added that there was no evidence of chronic progressive complaints of muscle soreness post service to lend any support to the claim that the muscle soreness condition was secondary to immunizations received in service.  

Regarding nonspecific joint pain, the examiner remarked that there are no post service treatment records available for review which document joint pain until 2002, more than 40 years after separation from service.  He noted that treatment records in the VBMS efolder dated 2004 indicate that the veteran had degenerative arthritis of the feet, knees, hips, shoulder, L4-5, and SI joints.  He said the veteran had undergone x-rays at the Chillicothe VAMC which document degenerative/osteoarthritis of the lumbar spine, left knee, left hip, right hand, right knee, right hip, cervical spine, and right shoulder.  He explained that according to the Mayo Clinic, osteoarthritis is the most common form of arthritis, affecting millions of people worldwide and occurs when the protective cartilage on the ends of the bones wears down over time.  He concluded by stating that the veteran's "unspecified joint pain" has been diagnosed as degenerative/osteoarthritis.  

Discussion

1.  Muscle Soreness

The Veteran asserts that he has a disability manifested by muscle soreness due either to contaminated water in service at Camp Lejeune or from his inservice immunizations.  

Service treatment records show that the Veteran reported to sick call in April 1958 complaining of soreness in his neck.  He also complained of stiffness in the right sterno-clavicular mastoid muscle and was prescribed heat packs.  He was not diagnosed as having a muscle disability at this time or at any time in service, including at his December 1958 separation examination.

Similarly, postservice records do not reflect a diagnosis manifested by sore muscles.  Rather, these records reflect complaints of joint pain and a diagnosis of degenerative arthritis/osteoarthritis.  

At a VA examination in January 2015, the examiner opined that the claimed condition of muscle soreness was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there was no diagnosed muscle condition on which to opine.  He noted that current treatment records were silent regarding muscle soreness and that the veteran reported pain at the same locations as documented degenerative arthritis.  He stated that muscle pain is not a VBA recognized diagnosis for disability, and added that there was no evidence of chronic progressive complaints of muscle soreness post service to lend any support to the claim that the muscle soreness condition was secondary to immunizations received in service.  

As to the Veteran's statements that he has a muscle disability related to service; namely, to contaminated water at Camp Lejeune or immunizations, he is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Even if it were competent, the Board places more value on the medical opinion of the VA examiner in January 2015 finding no diagnosed muscle condition than on the lay statements.

The Board thus concludes that the most probative evidence establishes that the Veteran does not have a disability manifested by muscle soreness.  Thus, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (the existence of a current disability is the cornerstone of a claim for VA disability benefits).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a sore muscle disability and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Unspecific Joint Pain

Service treatment records show that the Veteran was seen in service in February 1958 for a back injury diagnosed as spasm paravertebral musculature and mid thoracic down, and in June 1958 for left elbow pain, but they do not document degenerative arthritis.  An x-ray taken of the Veteran's lumbar spine in February 1958 was negative for fracture.  Further, findings at the separation examination in December 1958 were silent as to orthopedic problems and reflect normal clinical evaluations of the upper and lower extremities and spine.  Thus, service connection under 38 C.F.R. § 3.303(a) is not warranted.

The first documentation of degenerative arthritis/osteoarthritis is not until June 2002, over 40 years after service, when the Veteran was diagnosed by VA as having arthritis.  With that said, the Veteran has asserted that he began experiencing lower body pain in 1962 and sought treatment with private providers for joint pain from 1962 to 1977.  It is unfortunate that his private medical records could not be obtained and are unavailable for review.  Nonetheless, there is still an approximate 25 year gap in time between 1977 and 2002 when the Veteran was found by VA to have degenerative arthritis.  The absence of complaints of or documented symptoms of unspecified joint pain for that period interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Based on the foregoing, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Also, in light of the fact that this diagnosis was rendered years after service, the law as it applies to presumptive disabilities, including arthritis, is not applicable. 38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

With respect to establishing service connection under 38 C.F.R. § 3.303(d), the weight of evidence is against the claim.  In this regard, the VA examiner in January 2015, after reviewing the Veteran's claims file and examining him, opined the claimed conditions to include joint pain were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He remarked that there are no post service treatment records available for review which document joint pain until 2002, more than 40 years after separation from service, and that treatment records in the VBMS efolder dated 2004 indicate that the veteran had degenerative arthritis of the feet, knees, hips, shoulder, L4-5, and SI joints.  He said the veteran had undergone x-rays at the Chillicothe VAMC which document degenerative/osteoarthritis of the lumbar spine, left knee, left hip, right hand, right knee, right hip, cervical spine, and right shoulder.  He explained that according to the Mayo Clinic, osteoarthritis is the most common form of arthritis, affecting millions of people worldwide and occurs when the protective cartilage on the ends of the bones wears down over time.  He concluded by stating that the veteran's "unspecified joint pain" has been diagnosed as degenerative/osteoarthritis.  

As to the Veteran's statements asserting that he has a disability manifested by unspecified joint pain and diagnosed as degenerative arthritis/osteoarthritis related to service, he is competent to testify to his symptoms as reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Notwithstanding the fact that this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent, even if the is competent to opine as to the etiology of his joint pain, the specific and reasoned opinion of the trained professional in January 2015 negating a nexus between the postservice degenerative arthritis and service outweighs the Veteran's general lay assertion of a nexus. 

Thus, based on the lack of probative evidence linking the Veteran's joint pain disability, diagnosed as degenerative arthritis/osteoarthritis, to service, the Board can find no basis upon which to award service connection for such disability, as a crucial element of service connection has not been shown.  Shedden, 381 F. 3d at 1167; Wallin, 11 Vet. App. at 512.  As the preponderance of the evidence is against the claim, the benefit of the doubt does not apply and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a prostate disability to include urinary problems is denied.

Service connection for a testicle disability is denied.

Service connection for a sore muscle disability is denied.

Service connection for unspecified joint pain is denied.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


